Name: Commission Regulation (EEC) No 2752/84 of 28 September 1984 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 9 . 84 Official Journal of the European Communities No L 260/41 COMMISSION REGULATION (EEC) No 2752/84 of 28 September 1984 fixing the aid for soya beans to the information ar present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2516/84 (3), as amended by Regulation (EEC) No 2623/84 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2516/84 HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 26,268 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190, 28 . 7. 1979, p. 8 . (2) OJ No L 107, 19 . 4. 1984, p. 46. (&lt;) OJ No L 234, 1 . 9 . 1984, p. 35 . (") OJ No L 246, 15 . 9 . 1984, p. 16.